          Case 1:17-cv-00960-CL      Document 54    Filed 09/25/19    Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

CAHILL RANCHES, INC.,

              Plaintiff,                                      Case No. 1:17-cv-960-CL

     v.                                                                    JUDGMENT

BUREAU OF LAND MANAGEMENT,

            Defendant.
_____________________________

MCSHANE, Judge:

     Based on the proposed order of dismissal (#46-3), this action is DISMISSED.

IT IS SO ORDERED.

     DATED this 25th day of September, 2019.

                                         _______/s/ Michael J. McShane________
                                                 Michael McShane
                                             United States District Judge




1 – JUDGMENT
